       Case 2:18-cr-01649-SMB Document 93 Filed 12/09/19 Page 1 of 2



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   GARY M. RESTAINO
     Arizona State Bar No. 017450
 4   Email: Gary.Restaino@usdoj.gov
     JAMES R. KNAPP
 5   Arizona State Bar No. 021166
     Email: James.Knapp2@usdoj.gov
 6   Two Renaissance Square
     Assistant U.S. Attorneys
 7   40 N. Central Ave., Suite 1800
     Phoenix, Arizona 85004
 8   Telephone: 602-514-7500
     Attorneys for Plaintiff
 9
                          IN THE UNITED STATES DISTRICT COURT
10
                                FOR THE DISTRICT OF ARIZONA
11
12   United States of America,                                CR-18-1649-PHX-SMB
13                         Plaintiff,                UNITED STATES’ RESPONSE TO
                                                   DEFENDANT’S THIRTEENTH MOTION
14            v.                                             TO TRAVEL
15   Kevin Scott Wynn,

16                         Defendant.

17          Post-conviction, defendant has moved for permission to travel interstate for work
18   next week, following on the twelve prior interstate trips for work during the year in which
19   this case has been pending. Defendant correctly states the government’s non-opposition
20   as to next week’s intended travel, but the government writes further to provide an
21   explanation and to express its concerns.
22          As to the trip next week to Key West, the defendant and his counsel approached
23   government counsel following the verdict last week to alert it to this pending request. (The
24   government had previously opposed a Florida travel request in the middle of November
25   because it conflicted with the pretrial conference, and so it does appear that defendant has
26   not traveled for work recently.) Per defendant’s representatives, the Key West trip is part
27   of defendant’s continuing work for Balfour Beatty. Defendant will be staying at the
28   residential address (a houseboat in a marina) listed on his original bail report. Because this
       Case 2:18-cr-01649-SMB Document 93 Filed 12/09/19 Page 2 of 2




 1   travel is part of an ongoing project, and because defendant does not appear to be using the
 2   work travel as a vacation (for example, he is staying in a personal residence rather than a
 3   fancy hotel), the government does not oppose the pending request to travel next week.
 4          Going forward, the government expects that it will continue to scrutinize work-
 5   related travel requests to militate against the waste of assets that could otherwise satisfy
 6   restitution,1 and to ensure that the work is ongoing rather than a new project. Given his
 7   pending sentencing in March and an anticipated advisory Guideline sentencing range in
 8   Zone D of the Sentencing Table, scaling back on new projects, and reducing his role on
 9   existing ones, would seem prudent.
10              Respectfully submitted this 9th day of December, 2019.
11                                                      MICHAEL BAILEY
                                                        United States Attorney
12                                                      District of Arizona
13                                                      s/ Gary M. Restaino
                                                        GARY M. RESTAINO
14                                                      JAMES R. KNAPP
                                                        Assistant U.S. Attorneys
15
16
                                  CERTIFICATE OF SERVICE
17          I hereby certify that on this 9th day of December, 2019, I electronically transmitted
18   the attached document to the Clerk’s Office using the CM/ECF System for noticing the
     following CM/ECF registrant:
19
20   Robert E. Barnes,
     Attorney for Defendant
21
      s/Cristina Abramo
22   U.S. Attorney’s Office
23
24
25          1
              Defendant could help provide more comfort on the preservation of assets by
26   cooperating with U.S. Probation when it comes time to prepare the PSR, particularly with
     respect to questions asked of him as to his assets and liabilities. Defendant was rather less
27   forthcoming to Pretrial Services upon his arraignment, as he declined to identify any assets
     other than his home in Alpine and his houseboat; he refused to disclose the valuation even
28   of those two assets; and he declined to answer any other financial questions. (Dkt. # 11 at
     2-3.)
                                                  -2-
